PER CURIAM.
The defendant was charged with two counts of fraudulent sale of a business opportunity. He entered a plea of no contest, which was not predicated on plea negotiations. The defendant was ordered to make restitution to three persons as a special condition of probation. Two of them were victims named in the information, the third was not. The state, however, contends that the injury to the third victim was a part of the same fraudulent scheme.
The trial court erred, in the absence of an agreement, by requiring payment of restitution to the third victim for the uncharged separate offense. Crowder v. State, 334 So.2d 819 (Fla. 4th DCA 1976), cert. denied, 342 So.2d 1101 (Fla.1977); Barnes v. State, 489 So.2d 1182 (Fla. 2d DCA 1986).
The order of probation is, therefore, reversed and remanded with direction to strike the condition of restitution to Diane Morin. In all other respects, the judgment is affirmed.
HERSEY, C.J., and GUNTHER and STONE, JJ., concur.